Name: 82/690/EEC: Commission Decision of 28 September 1982 relating to applications for reimbursement under Council Decision 80/1096/EEC introducing Community financial measures for the eradication of classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-10-13

 Avis juridique important|31982D069082/690/EEC: Commission Decision of 28 September 1982 relating to applications for reimbursement under Council Decision 80/1096/EEC introducing Community financial measures for the eradication of classical swine fever Official Journal L 289 , 13/10/1982 P. 0028 - 0034 Spanish special edition: Chapter 03 Volume 26 P. 0073 Portuguese special edition Chapter 03 Volume 26 P. 0073 *****COMMISSION DECISION of 28 September 1982 relating to applications for reimbursement under Council Decision 80/1096/EEC introducing Community financial measures for the eradication of classical swine fever (82/690/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 80/1096/EEC of 11 November 1980 introducing Community financial measures for the eradication of classical swine fever (1), and in particular Article 4 (3) thereof, Whereas reimbursement applications to be sent in by the Member States to the Guidance Section of the European Agricultural Guidance and Guarantee Fund must include certain items of information making it possible to verify that the expenditure complies with the provisions of Decision 80/1096/EEC and the items given in the plans presented by the Member States and approved in accordance with Article 5 (3) of the Decision; Whereas, for the purposes of effective verification, the Member States must keep the documentary evidence at the disposal of the Commission for a period of three years after payment of the last reimbursement for a project; Whereas the measures laid down in this Decision are in accordance with the opinion of the EAGGF Committee, HAS ADOPTED THIS DECISION: Article 1 1. The reimbursement applications referred to in Article 4 (1) of Decision 80/1096/EEC must be submitted in accordance with the tables given in the Annexes. 2. Member States shall communicate to the Commission, with the first application for reimbursement, copies of national implementing texts and administrative instructions, with forms and any other documents relating to the administrative implementation of the operation. Article 2 Member States shall, for a period of three years from payment of the last reimbursement, in respect of a given item of expenditure, keep on file at the disposal of the Commission all supporting documents or certified copies thereof in their possession, on the basis of which the aids provided for in Decision 80/1096/EEC were approved. Article 3 This Decision is addressed to the Member States. Done at Brussels, 28 September 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 325, 1. 12. 1980, p. 5. ANNEX 1 Application for reimbursement under Article 4 (1) of Decision 80/1096/EEC concerning the eradication of classical swine fever Member State: Year: SUMMARY 1.2.3 // // // // Nature of operation // Expenditure by the Member State // Total costs chargeable to the EAGGF // // // // // // // // // // Owners' compensation for slaughter and destruction of animals (Total of Annex 2) // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // Vaccinations (Total of Annexes 3.1 and 3.2) // // // // // // // // // Detection: samples examined in laboratories (Total of Annex 4) // // // // // // // // // TOTAL // // // // // // // // ANNEX 2 Application for reimbursement according to Article 4 (1) of Decision 80/1096/EEC Member State: Year: COMPENSATION OF OWNERS FOR SLAUGHTER AND DESTRUCTION OF ANIMALS Article 3 (2) (a) 1.2.3.4.5 // // // // // // Administrative unit // Number of holdings concerned // Number of animals slaughtered // Expenditure by Member State // Costs chargeable to the EAGGF // // // // // // // // // // // TOTAL // // // // // // // // // It is confirmed that the above measures were adopted under the plan or measures approved by the Commission and in accordance with the detailed rules of application of Directive 80/217/EEC and of Decisions 80/1095/EEC and 80/1096/EEC. Stamp and signature of the competent authority ANNEX 3.1 Application for reimbursement according to Article 4 (1) of Decision 80/1096/EEC Member State: Year: EMERGENCY VACCINATIONS Article 3 (2) (b) 1.2.3 // // // // Administrative unit // Number of doses of vaccine used // Costs chargeable to the EAGGF // // // // // // // TOTAL // // It is confirmed that the above measures were adopted under the plan or measures approved by the Commission and in accordance with the detailed rules of application of Directive 80/217/EEC and of Decisions 80/1095/EEC and 80/1096/EEC. Stamp and signature of the competent authority ANNEX 3.2 Application for reimbursement according to Article 4 (1) of Decision 80/1096/EEC Member State: Year: VACCINATIONS CARRIED OUT IN CERTAIN GIVEN REGIONS Article 3 (2) (c) 1.2.3 // // // // Administrative unit // Number of doses of vaccine used // Costs chargeable to the EAGGF // // // // // // // TOTAL // // It is confirmed that the above measures were adopted under the plan or measures approved by the Commission and in accordance with the detailed rules of application of Directive 80/217/EEC and of Decisions 80/1095/EEC and 80/1096/EEC. Stamp and signature of the competent authority ANNEX 4 Application for reimbursement according to Article 4 (1) of Decision 80/1096/EEC Member State: Year: SAMPLES EXAMINED IN LABORATORIES FOR DETECTION PURPOSES Article 3 (2) (d) 1.2.3 // // // // Administrative unit // Number of samples examined // Costs chargeable to the EAGGF // // // // // // // TOTAL // // It is confirmed that the above measures were adopted under the plan or measures approved by the Commission and in accordance with the detailed rules of application of Directive 80/217/EEC and of Decisions 80/1095/EEC and 80/1096/EEC. Stamp and signature of the competent authority ANNEX 5 Application for reimbursement under Decision 80/1096/EEC Member State: Year: SUMS RECOVERED (1) 1.2.3.4.5 // // // // // // Administrative unit // Compensation of owners // Vaccinations // Detection // Total // // // // // // // // // // // TOTAL // // // // // // // // // (1) The submission of this table does not dispense those concerned from sending in the documents referred to in Articles 3 and 5 of Council Regulation (EEC) No 283/72 concerning irregularities and the recovery of sums wrongly paid in connection with the financing of the common agricultural policy and the organization of an information system in this field. Where, therefore, the recovery concerns a case of irregularity communicated under the above Regulation, the code number under which the case was reported must be given. Date, stamp and signature of the competent authority